Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed February 28, 2022 has been entered. The Applicant amended claims 1, 3, 5-6, 8, 10, 12, and 15-16, and cancelled claim 4. Claims 1-3 and 5-20 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed November 26, 2021. The examiner withdraws the Drawings and Claims objections in light of the amendments to the Drawings and Claims.
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Applicant argues that Ohno does not teach “the plurality of first openings are arranged, in the first direction, at a second interval that is an integer multiple of the first interval”. The applicant argues that Ohno discloses “the via diameter "s" and the interval "t" in the first direction of the vias, and the intervals ae t (for traveling-wave array antenna 1c) and ae c (for traveling-wave array antenna 2c) in the second direction are chosen to achieve a specific guide wavelength, and that the distances d1 and d2 between antenna elements are selected to achieve a desired directivity in the vertical-plane” which differs from the present application is because the Specification states “the arrangement period (second period) 'p2' of the slots [to be] an integer multiple of the arrangement period (first period) 'p1' of the first conductor vias 104 .... facilitates the adjustment of the phase constants”. However, the claims of the present application do not include a limitation of “facilitates the adjustment of the phase constants” and therefore the prior art does not need to teach the limitation as the reason for “the plurality of first openings are arranged, in the first direction, at a second interval that is an integer multiple of the first interval”. Fig. 14 of Ohno clearly shows a plurality of openings (81-1 through 81-8 and 82-1 through 82-8) are arranged, in the first direction, at a second interval (intervals between 81-1 through 81-8 and 82-1 through 82-8) through that is an integer multiple (2 times the intervals between 83) of the first interval (intervals between 83).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPUB 2009/0066597 A1), hereinafter known as Yang, in view of Ohno et al. (US PGPUB 2005/0140556 A1), hereinafter known as Ohno.
Regarding claim 1, Yang teaches (Fig. 19) an antenna apparatus (1900), comprising: a first conductor layer (1904); a second conductor layer (1902b); a dielectric layer (layer between 1904 and 1902b) between the first conductor layer (1904) and the second conductor layer (1902b); a plurality of first conductor vias (vias in red circle) corresponding to a first direction to penetrate through the dielectric layer and to electrically connect the first conductor layer and the second conductor layer; a plurality of second conductor vias (vias in purple circle) opposed to the first conductor vias corresponding to the first direction and to penetrate through the dielectric layer, and to electrically connect the first conductor layer and the second conductor layer; and a plurality of first openings (1902) in the first direction in a region of the first conductor layer between the plurality of first conductor vias (vias in red circle) and the plurality of second conductor vias (vias in purple circle), wherein a plurality of third conductor vias (top six vias in red circle) are part of the plurality of first conductor vias (vias in red circle) and are arranged corresponding to the plurality of first openings, and positions of the plurality of third conductor vias (top six vias in red circle) in a second direction are different from positions of others of the first conductor vias (bottom six vias in vias in red circle) in the second direction, the second direction is substantially orthogonal to the first direction and is substantially parallel to the first conductor layer (1904) the plurality of first conductor vias (vias in red circle) are arranged at a first interval in the first direction, the plurality of second conductor vias (vias in purple circle) are arranged at the first interval in the first direction but does not specifically teach the plurality of first openings are arranged, in the first direction, at a second interval that is an integer multiple of the first interval, and the plurality of third conductor vias are conductor vias that are separated by a first distance or less from the plurality of openings in the first direction.
    PNG
    media_image1.png
    299
    456
    media_image1.png
    Greyscale

However, Ohno teaches (Fig. 14) a plurality of first openings (81 and 82) are arranged, in a first direction, at a second interval that is an integer multiple of a first interval, and a plurality of third conductor vias (right half of 83) are conductor vias that are separated by a first distance or less from the plurality of openings in the first direction.

    PNG
    media_image2.png
    832
    392
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Ohno to include “the plurality of first openings are arranged, in the first direction, at a second interval that is an integer multiple of the first interval, and the plurality of third conductor vias are conductor vias that are separated by a first distance or less from the plurality of openings in the first direction,” as taught by Ohno, for the purpose of improving radiating directivity (see also [0157]).
Regarding claim 2, Yang further teaches (Fig. 19) wherein the positions of the plurality of third conductor vias (top six vias in red circle) in the second direction are different dependently on areas of the plurality of first openings (1902) or positions of the plurality of first openings in the second direction.
Regarding claim 3, Yang further teaches (Fig. 19) wherein the positions of the plurality of third conductor vias (top six vias in red circle) in the second direction are opposite to the plurality of second conductor vias (vias in purple circle) with respect to the others of the first conductor vias (bottom six vias in red circle).
Regarding claim 6, Yang further teaches (Fig. 19) wherein, a plurality of fourth conductor vias (top six vias in purple circle) are part of the plurality of second conductor vias (vias in purple circle) and are arranged corresponding to the plurality of first openings (1902), positions of the plurality of fourth conductor vias (top six vias in purple circle) in the second direction are different dependently on areas of the plurality of first openings (1902) or the positions of the plurality of first openings (1902) in the second direction.
Regarding claim 7, Yang further teaches (Fig. 19) wherein, the positions of the plurality of fourth conductor vias (top six vias in purple circle) in the second direction are opposite to the plurality of first conductor vias (vias in red circle) with respect to others of the second conductor vias (bottom six vias in purple circle).
Regarding claim 9, Yang further teaches (Fig. 19) wherein a second distance in the second direction from one of the third conductor vias (fifth via from the top in red circle) to the others of the first conductor vias (bottom six vias in red circle) is larger than a third distance in the second direction from another one of the third conductor vias (sixth via from the top in red circle) to the others of the first conductor vias (bottom six vias in red circle), the another one of the third conductor vias (sixth via from the top in red circle) being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the third conductor vias (fifth via from the top in red circle).
Regarding claim 10, Yang further teaches (Fig. 19) wherein a fourth distance in the second direction from one of the plurality of first openings (right 1902) to the others of the first conductor vias (bottom six vias in vias in red circle) is larger than a fifth distance in the second direction from another one of the plurality of first openings (left 1902) to the others of the first conductor vias (bottom six vias in vias in red circle), the another one of the plurality of first openings (left 1902) being located on a propagating side of electromagnetic wave in the first direction.
Regarding claim 17, Yang further discloses (Fig. 19) wherein the plurality of first conductor vias (vias in red circle) are provided at same positions as the plurality of second conductor vias (vias in purple circle) in the first direction.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ohno as applied to claims 1 and 6 above, and in further view of Shijo et al. (US PGPUB 2015/0222023 A1), hereinafter known as Shijo.
Regarding claim 5, Yang does not specifically teach wherein the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by the plurality of openings.
However, Shijo teaches wherein a first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by a plurality of openings ([0048] and [0049]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Shijo to include “wherein a first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by a plurality of openings,” as taught by Shijo, for the purpose of improving antenna characteristics (see also [0050]).
Regarding claim 8, Yang further teaches does not specifically teach the plurality of fourth conductor vias are conductor vias that are separated by a first distance or less from the plurality of first openings in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount of a plurality of coupling amounts held by the plurality of first openings.
However, Shijo (Fig. 7) teaches a plurality of fourth conductor vias (102 vias) are conductor vias that are separated by a first distance or less from the plurality of first openings (top two openings) in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount of a plurality of coupling amounts held by the plurality of first openings ([0048] and [0049]).

    PNG
    media_image3.png
    805
    410
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Shijo to include “a plurality of fourth conductor vias are conductor vias that are separated by a first distance or less from the plurality of first openings in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount of a plurality of coupling amounts held by the plurality of first openings,” as taught by Shijo, for the purpose of improving antenna characteristics (see also [0050]).


Claims 11-14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ohno as applied to claim 1 above, and in further view of Salem et al. (US PGPUB 2020/0227808 A1), hereinafter known as Salem.
Regarding claim 11, Yang does not specifically teach comprising a plurality of second openings in the first direction in the region of the first conductor layer, wherein a plurality of fifth conductor vias are part of the plurality of second conductor vias and are arranged corresponding to the plurality of second openings, positions of the plurality of fifth conductor vias in the second direction are different dependently on areas of the plurality of second openings or positions of the plurality of second openings in the second direction.
However, Salem teaches (Fig. 2) comprising a plurality of second openings (208C and 208F) in the first direction in the region of the first conductor layer ([0042]), wherein a plurality of fifth conductor vias (right vias of 214C) are part of the plurality of second conductor vias (214C vias) and are arranged corresponding to the plurality of second openings (208C and 208F), positions of the plurality of fifth conductor vias (right vias of 214C) in the second direction are different dependently on areas of the plurality of second openings (208C and 208F) or positions of the plurality of second openings in the second direction.

    PNG
    media_image4.png
    743
    566
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “a plurality of second openings in the first direction in the region of the first conductor layer, wherein a plurality of fifth conductor vias are part of the plurality of second conductor vias and are arranged corresponding to the plurality of second openings, positions of the plurality of fifth conductor vias in the second direction are different dependently on areas of the plurality of second openings or positions of the plurality of second openings in the second direction,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 12, Yang does not specifically teach wherein, the positions of the plurality of fifth conductor vias in the second direction are opposite to the plurality of first conductor vias with respect to others of the second conductor vias.
However, Salem teaches (Fig. 2) positions of the plurality of fifth conductor vias (right vias of 214C) in the second direction are opposite to the plurality of first conductor vias (214B vias) with respect to others of the second conductor vias (left vias of 214C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “positions of the plurality of fifth conductor vias in the second direction are opposite to the plurality of first conductor vias with respect to others of the second conductor vias,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 13, Yang does not specifically teach wherein a second distance in the second direction from one of the fifth conductor vias to the others of the second conductor vias is larger than a third distance in the second direction from another one of the fifth conductor vias to the others of the second conductor vias, the another one of the fifth conductor vias being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the fifth conductor vias.
However, Salem teaches (Fig. 2) a second distance in the second direction from one of the fifth conductor vias (bottom right via of 214C) to the others of the second conductor vias (left vias of 214C) is larger than a third distance in the second direction from another one of the fifth conductor vias (top right via of 214C) to the others of the second conductor vias (left vias of 214C), the another one of the fifth conductor vias (top right via of 214C) being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the fifth conductor vias (bottom right via of 214C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “a second distance in the second direction from one of the fifth conductor vias to the others of the second conductor vias is larger than a third distance in the second direction from another one of the fifth conductor vias to the others of the second conductor vias, the another one of the fifth conductor vias being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the fifth conductor vias,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 14, Yang does not specifically teach wherein a fourth distance in the second direction from one of the second openings to the others of the second conductor vias is larger than a fifth distance in the second direction from another one of the second openings to the others of the second conductor vias, the another one of the second openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings.
However, Salem teaches (Fig. 2) wherein a fourth distance in the second direction from one of the second openings (208F) to the others of the second conductor vias (left vias of 214C) is larger than a fifth distance in the second direction from another one of the second openings (208C) to the others of the second conductor vias (left vias of 214C), the another one of the second openings (208C) being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings (208F).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “wherein a fourth distance in the second direction from one of the second openings to the others of the second conductor vias is larger than a fifth distance in the second direction from another one of the second openings to the others of the second conductor vias, the another one of the second openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 18, Yang does not specifically teach wherein a longitudinal length or an area of one of the first openings is smaller than a longitudinal length or an area of another one of the first openings, the another one of the first openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the first openings.
However, Salem teaches (Fig. 2) wherein a longitudinal length or an area of one of the first openings (208B) is smaller than a longitudinal length or an area of another one of the first openings (208E), the another one of the first openings (208E) being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the first openings (208B).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “longitudinal length or an area of one of the first openings is smaller than a longitudinal length or an area of another one of the first openings, the another one of the first openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the first openings,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 19, Yang does not specifically teach wherein a longitudinal length or an area of one of the second openings is smaller than a longitudinal length or an area of another one of the second openings, the another one of the second openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings.
However, Salem teaches (Fig. 2) wherein a longitudinal length or an area of one of the second openings (208C) is smaller than a longitudinal length or an area of another one of the second openings (208F), the another one of the second openings (208F) being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings (208C).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “wherein a longitudinal length or an area of one of the second openings is smaller than a longitudinal length or an area of another one of the second openings, the another one of the second openings being located on a propagating side of electromagnetic wave in the first direction with respect to the one of the second openings,” as taught by Salem, for the purpose of improving directivity of the electromagnetic waves (see also [0034]).
Regarding claim 20, Yang does not specifically teach a control device configured to transmit a first radio signal through the antenna apparatus, and to estimate, based on a second radio signal received through the antenna apparatus in response to the first radio signal, at least one of a direction of a transmission source of the second radio signal, a position of the transmission source, and a distance to the transmission source.
However, Salem teaches (Fig. 5) a control device (514) configured to transmit a first radio signal through the antenna apparatus, and to estimate, based on a second radio signal received through the antenna apparatus in response to the first radio signal, at least one of a direction of a transmission source of the second radio signal, a position of the transmission source, and a distance to the transmission source ([0067]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Salem to include “a control device configured to transmit a first radio signal through the antenna apparatus, and to estimate, based on a second radio signal received through the antenna apparatus in response to the first radio signal, at least one of a direction of a transmission source of the second radio signal, a position of the transmission source, and a distance to the transmission source,” as taught by Salem, for the purpose of reducing cost of antenna systems (see also [0002]).

Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Ohno and Salem as applied to claim 11 above, and in further view of Uemichi (US PGPUB 2016/0126637 A1).
Regarding claim 15, Yang further teaches wherein but does not specifically teach the plurality of second openings are arranged at the second interval in the first direction, intervals between the plurality of first openings and the plurality of second openings is half of the second interval, and the plurality of fifth conductor vias are conductor vias that are separated by a first distance or less from the plurality of second openings in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by the plurality of second openings.
However, Uemichi teaches (Fig. 9) the plurality of second openings (11d2, 11d4, 11d6) are arranged at the second interval in the first direction, intervals between the plurality of first openings and the plurality of second openings is half of the second interval, and the plurality of fifth conductor vias (vias to the right of 11d1, 11d3, 11d5) are conductor vias that are separated by a first distance or less from the plurality of second openings (11d2, 11d4, 11d6) in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by the plurality of second openings (Fig. 5).

    PNG
    media_image5.png
    729
    512
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Uemichi to include “the plurality of second openings are arranged at the second interval in the first direction, intervals between the plurality of first openings and the plurality of second openings is half of the second interval, and the plurality of fifth conductor vias are conductor vias that are separated by a first distance or less from the plurality of second openings in the first direction, and the first distance is dependent on a difference between a maximum coupling amount and a minimum coupling amount among a plurality of coupling amounts held by the plurality of second openings,” as taught by Uemichi, for the purpose of reducing reflection coefficient and increasing gain ([0010]).
Regarding claim 16, Yang does not specifically teach wherein the intervals between the plurality of first conductor vias and the plurality of second conductor vias in the first direction is half of the first interval.
However, Uemichi teaches (Fig. 9) wherein intervals between the plurality of first conductor vias (left vias) and the plurality of second conductor vias (right vias) in the first direction is half of the first interval.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Yang with Uemichi to include “wherein intervals between the plurality of first conductor vias and the plurality of second conductor vias in the first direction is half of the first interval,” as taught by Uemichi, for the purpose of reducing reflection coefficient and increasing gain ([0010]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONCHAN J KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845